 In theMatter ofCARL AND JOE THEILER, INC.,EDIPLO]ERandINTERNATIONAL WOODWORKERS' OFAMERICA,CIO,PETITIONERCase No. 18-R-166/..-Decided January 10, 19417Peterman c6 McClelland,byMr. L. C. McClelland,of Ironwood,Mich., for the Employer.Mr. Earl Johnson,of Ironwood, Mich., andMr. Cliff ord A. Baker,of Portland, Oreg., for the Petitioner.Mr. Herbert C. Kane,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardconducted a prehearing election among the employees of the Employerin .the allegedappropriate unit, to determine whether or not theydesired to be representedby the Petitioner for the purposes of col-lective bargaining.At the close of the election the parties were furnished a Tally ofBallots.The Tally shows that of the approximately 69 eligible voters,41 cast valid ballots, of which 40 were for and 1 against thePetitioner.Therewere 2challenged ballots.Thereafter, a hearing was held at Houston, Michigan, on Novem-ber 25, 1946, before Clarence E. Meter, hearing officer.The hearingofficer's rulings made at the hearing are freefrom prejudlcal errorand are hereby affirmed.Upon the entire record II1 the case, the National LaborRelationsBoard makes the following:FINDINGSOF FACT1.TILE BUSINESS OF THE EDIPLOVI:RCarl and Joe Thieler, Inc., a Wisconsin corporation having itsprincipal office and place of business at Tomahawk, Wisconsin, isengaged in logging operations at Mohawk, and Gratiot Lake, Michi-garl, which are the only operations involved herein.At these opera-tions the Employer, during 1945, produced in excess of 3,000,000 feetof logs valued at more than $100,000, of which approximately 20 per-cent was shipped to points outside the State of Michigan.72 N. L R. B, No 415i 31?42-47-v0l 72-3 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree generally that a unit of all employees in andaround the logging and log transportation operations of the Employerin the Gratiot Lake region near Mohawk, Michigan, excluding officeemployees, the woods foreman and all other supervisory employees,would be appropriate.They disagree, however, with respect to thesupervisory status of two scalers, a woods scaler and a londing scaler,whose votes were challenged..The woods scaler works in the woods measuring the number of feetof logs which the sawers have cut.He has no subordinates. The land-ing scaler works at the dock and is in complete charge of a landingcrew of approximately five men.He has the power to hire his crewmembers.We find that the landing scaler is, and the woods scaleris not, a supervisor within the Board's customary definition of thatterm.Accordingly, we shall exclude the landing scaler and includethe woods scaler.We find that all employees in and around the logging and log trans-portation operations of the Employer in the Gratiot Lake region nearMohawk, Michigan, including the woods scaler,' but excluding officeemployees, the woods foreman, the lancing sealer 2 and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.Uno Ruona2Rouben 'Mattson CARL AND JOE THEILER, INC.V. THE DETERMINATIONOF REPRESENTATIVES17'i'he results of the election show that the Petitioner has been selected -as exclusive bargaining representative of the employees in the appro-priate unit.We shall, therefore, certify it as such.Inasmuch as the challenged ballots cannot affect the results ofthe election, we find it unnecessary to direct their disposition.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Woodworkers,of Amer-ica, CIO, has been designated and selected by a majority of the em-ployees of the Employer in the unit found appropriate in Section IV,above, as their representative for the purposes of collective bargain-ing, aiid that, pursuant to Section 9 (a) of the Act, the said organiza-tion is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.I